           Case 1:19-cr-00071-DAD-BAM Document 27 Filed 07/31/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00071 DAD-BAM
12                                 Plaintiff,
                                                          STIPULATION CONTINUING JURY TRIAL AND
13                           v.                           REGARDING EXCLUDABLE TIME PERIODS
                                                          UNDER SPEEDY TRIAL ACT; FINDINGS AND
14   JASON ROBINSON,                                      ORDER
15                                Defendants.             COURT: Hon. Dale A. Drozd
16

17          This case is set for a trial confirmation on August 17, 2020 and a jury trial on September 1, 2020.

18 The parties stipulate and request a continuance of the trial confirmation to January 19, 2021 and the jury

19 trial to February 2, 2021. Defense counsel needs additional time to confer with her client.due to

20 obstacles in communication due to COVID-19 restrictions. Additionally, on April 17, 2020, this Court
21 issued General Order 617, which suspends all jury trials in the Eastern District of California scheduled

22 to commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

23 after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in

24 the Eastern District of California until further notice, and allows district judges to continue all criminal

25 matters. This and previous General Orders were entered to address public health concerns related to

26 COVID-19.
27          Although the General Orders address the district-wide health concern, the Supreme Court has

28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

                                                          1
30
            Case 1:19-cr-00071-DAD-BAM Document 27 Filed 07/31/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his
10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
           Case 1:19-cr-00071-DAD-BAM Document 27 Filed 07/31/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for trial confirmation and jury trial on August 17,

 7 2020, respectively.

 8          2.     By this stipulation, defendant now moves to continue the trial confirmation to January 19,

 9 2021 at 10:00 am, and the jury trial to February 2, 2021 at 8:30 a.m., and to exclude time between
10 August 17, 2020, and February 2, 2021, under Local Code T4.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case

13          includes investigative reports, video and photographs. All of this discovery has been either

14          produced directly to counsel and/or made available for inspection and copying. Additionally, the

15          parties have engaged in plea negotiations and the government has provided a plea agreement.

16                 b)      Counsel for defendant desires additional time to review discovery, conduct

17          investigation, and finalize plea negotiations.

18                 c)      Counsel for defendant believes that failure to grant the above-requested

19          continuance would deny him/her the reasonable time necessary for effective preparation, taking

20          into account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Based on the above-stated findings, the ends of justice served by continuing the

23          case as requested outweigh the interest of the public and the defendant in a trial within the

24          original date prescribed by the Speedy Trial Act.

25                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26          et seq., within which trial must commence, the time period of August 17, 2020 to February 2,

27          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

28          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

                                                             3
30
           Case 1:19-cr-00071-DAD-BAM Document 27 Filed 07/31/20 Page 4 of 4


 1          of the Court’s finding that the ends of justice served by taking such action outweigh the best

 2          interest of the public and the defendant in a speedy trial.

 3          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: July 30, 2020                                    MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ KIMBERLY A. SANCHEZ
11                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
12

13
      Dated: July 30, 2020                                    /s/ MELISSA BALOIAN
14                                                            MELISSA BALOIAN
15                                                            Counsel for Defendant
                                                              JASON ROBINSON
16

17

18
                                            FINDINGS AND ORDER
19

20          Pursuant to the parties’ stipulation, the trial currently scheduled for September 1, 2020, at 8:30

21 a.m. be continued to February 2, 2021, at 8:30 a.m. The time period between August 17, 2020 to

22 February 2, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

23 Code T4] for the reasons stated in the parties’ stipulation. It is further ordered that the currently

24 scheduled August 17, 2020 trial confirmation hearing be continued to January 19, 2021, at 10:00 a.m.

25 IT IS SO ORDERED.

26      Dated:     July 31, 2020
27                                                      UNITED STATES DISTRICT JUDGE

28

                                                          4
30
